DETAILED ACTION
Claims 1-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almeida (US 2017/0372161). 
Regarding claim 1, Almeida teaches: 
A method of matching characters and attributes between data processing systems, comprising: 
(Almeida [0022] camera captures images of vehicles and their license plates and is connected to a toll point controller. See also [0069] client device providing a user interface to a local user) 
transmitting the image to a second data processing system; (Almeida [0024] OCR circuitry may receive the image  and representation of the license plate)
receiving the image at the second data processing system; (Almeida [0024] OCR circuitry may receive the image  and representation of the license plate) 
using the second data processing system, performing optical character recognition of the image; (Almeida [0025] OCR circuitry recognizes characters in the license plate to determine a candidate license plate string)
 using the second data processing system, interpreting an output of the optical character recognition process to produce an interpretation; (Almeida [0025] OCR circuitry recognizes characters in the license plate to determine a candidate license plate string)
 transmitting the interpretation from the second data processing system to the first data processing system; (Almeida [0085] the GUI of the client device may provide one or more determined candidate license plate identifications) 
receiving the interpretation at the first data processing system; (Almeida [0085] the GUI of the client device may provide one or more determined candidate license plate identifications)
using the first data processing system, storing the interpretation in a record in which the interpretation is associated (Almeida [0085] the GUI allows for a response of the user)  with: 
the second data processing system;(Almeida, [0024] the toll point controller can save images associate with the location, date, time, speed, vehicle class, weather, camera settings, or other metadata in the database) and
(Almeida [0050] transaction processing circuitry  assesses tolls based on specific accounts or individuals associated with the candidate license plate. See also [0045] a vehicle attribute analysis circuitry matches the physical attributes of the vehicle with a predetermined vehicle attribute associated with the license plate)

Regarding claim 2, Almeida teaches: 
The method of claim 1 further comprising passing the interpretation from the first data processing system to the second data processing system as a key for records.  (Almeida [0050] transaction processing circuitry assesses tolls based on specific accounts or individuals associated with the candidate license plate (the license plate is a key for toll assessment))

Regarding claim 3, Almeida teaches: 
The method of claim 1 wherein the step of interpreting the output of the optical character recognition process employees at least one rule which converts, replaces or drops at least one character identified in the output of the optical character recognition process.  (Almeida [0030] the derivative license plate circuitry can determine replacement characters that are in the category of frequent misread characters and generate derivative candidate license plates resulting from replacements of characters in the category of frequent misread characters)

Regarding claim 4, Almeida teaches: 
The method of claim 1 wherein the image represents a vehicle license plate.  (Almeida [0022] camera captures images of vehicles and their license plates)

The method of claim 1 wherein, prior to the step of storing an image, the image is captured by an imaging device included in a user computing device.  (Almeida [0022] camera captures images of vehicles and their license plates and is connected to a toll point controller. See also [0065] circuitry elements implements in whole or in part in the system circuitry, system circuitry includes a processor)

Regarding claim 6 Almeida teaches: 
The method of claim 5 wherein the image is uploaded to the first data processing system over a data network.  (Almeida [0023] network connection between databases and toll point controller)

Regarding claim 7, Almeida teaches: 
The method of claim 1 wherein the first data processing system is a mobile tolling application.  (Almeida [0050] transaction processing circuitry assesses tolls based on specific accounts or individuals associated with the candidate license plate.)

Regarding claim 8, Almeida teaches: 
The method of claim 1 wherein the second data processing system is a tolling system operated by a toll authority.  (Almeida [0022] camera captures images of vehicles and their license plates and is connected to a toll point controller) 



The method of claim 1 wherein the image is transmitted from the first data processing system to the second data processing system over a wide area network.  (Almeida [0067] exampled wired communications may include Ethernet, gigabit Ethernet, DOCSIS protocols…)

Regarding claim 10, Almeida teaches: 
The method of claim 1 wherein:
 the steps of: storing an image, transmitting the image, receiving the image, performing optical character recognition, interpreting, and transmitting the interpretation, receiving the interpretation at the first data processing system, and storing the interpretation (Please see the discussion of these steps above in claim 1) are performed during an initial interaction between a specific user or a specific vehicle of the first data processing system with the second data processing system; (Almeida [0045] the vehicle attribute system can pull the determined vehicle type based on the license plate number based on an account registration with the electronic toll system or built over time based on historical toll events associated with the license plate)  and 
the remainder of the steps are performed during one or more subsequent interactions between a specific user or a specific vehicle of the first data processing system with the second data processing system.  (Almeida [0022] camera captures images of vehicles and their license plates and is connected to a toll point controller as they pass through the toll point)





The method of claim 1 wherein: 
the image is a digital photograph of a vehicle license plate including identifying indicia; (Almeida [0022] camera captures images of vehicles and their license plates and is connected to a toll point controller.)  and 
the output of the optical character recognition process is a series of machine- readable characters representing the identifying indicia.  (Almeida [0025] OCR circuitry recognizes characters in the license plate to determine a candidate license plate string)

Regarding claim 12, Almeida teaches: 
The method of claim 10 wherein the interpretation comprises the machine- readable characters as modified by at least one interpretation rule. (Almeida [0030] the derivative license plate circuitry can determine replacement characters that are in the category of frequent misread characters and generate derivative candidate license plates resulting from replacements of characters in the category of frequent misread characters) 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666